Citation Nr: 1739897	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  11-12 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

1.  Whether new and material evidence has been received to reopen the claim of service connection for status-post left craniotomy and excision of subdural hematoma and basal skull fracture (head injury) with hearing and vision loss, as secondary to service-connected chondromalacia of the left knee.

2.  Entitlement to service connection for head injury with hearing and vision loss, as secondary to service-connected chondromalacia of the left knee.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from July 1970 to April 1974.   

This matters comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Waco, Texas, that determined sufficient new and material evidence had not been received to reopen the previously denied claim of service connection for a head injury with hearing and vision loss, as secondary to service-connected chondromalacia of the left knee.

In August 2017, the Veteran testified at a video conference hearing over which the undersigned Veterans Law Judge presided.  A transcript of that hearing has been associated with his claims file.  The provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  During the above hearing, the undersigned clarified the issue on appeal and inquired as to the etiology, continuity, and severity of the Veteran's asserted symptoms.  The Veteran was offered an opportunity to ask the undersigned questions regarding his claim.  Neither the Veteran nor his representative has asserted that VA failed to comply with these duties; they have not identified any prejudice in the conduct of the Board hearing.  The Board, therefore, concludes that it has fulfilled its duty under Bryant. 

The Board notes that during the pendency of this appeal, in August 2017, the agency of original jurisdiction (AOJ) received an Appeal To Board Of Veterans' Appeals (VA Form 9) as to the issues of whether the reduction of the assigned disability rating for the service-connected right and left hip strains, each from 10 percent to noncompensable was correct; and service connection for lumbar spine degenerative arthritis.  As these issues have not yet been certified to the Board, and the AOJ is still taking action on them, the Board will not accept jurisdiction over them at this time; rather, they will be the subject of a subsequent Board decision, if otherwise in order.

The Veteran's claims file has been converted into a paperless claims file via the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  All records in such files have been considered by the Board in adjudicating this matter.  


FINDINGS OF FACT


1.  Service connection for chondromalacia of the left knee has been established since April 1974.

2.  Service connection for head injury with hearing and vision loss, as secondary to service-connected chondromalacia of the left knee, was denied by the RO in unappealed decisions dated in December 1999 and May 2000.

3.  Evidence submitted since the May 2000 RO decision denying service connection relates to an unestablished fact and raises a reasonable possibility of substantiating the claim. 

4.  Resolving all doubt in the Veteran's favor, the head injury with hearing and vision loss is secondary to the service-connected left knee disability.


CONCLUSIONS OF LAW

1.  The RO's May 2000 decision that denied the claim of service connection for 
head injury with hearing and vision loss, as secondary to service-connected chondromalacia of the left knee is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2016).

2.  New and material evidence having been received, the claim of entitlement to 
 service connection for head injury with hearing and vision loss, as secondary to service-connected chondromalacia of the left knee is reopened.  38 U.S.C.A. § 5108  (West 2014); 38 C.F.R. § 3.156 (2016). 

3.  The criteria for entitlement to service connection for head injury with hearing and vision loss, as secondary to service-connected chondromalacia of the left knee  are met.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d) (2016).

In order to prevail on the issue of service connection for any particular disability, 
 there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").
Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2016).   Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) (2016); Allen v. Brown, 7 Vet. App. 439 (1995).  VA has amended 38 C.F.R. § 3.310 to explicitly incorporate the holding in Allen, except that it will not concede aggravation unless a baseline for the claimed disability can be established with evidence created prior to any aggravation.  38 C.F.R. § 3.310(b). 

The Board must assess the credibility and weight of all the evidence, including the  medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

In correspondence dated in January 2002 and during the August 2017 Board hearing, the Veteran asserted that he is entitled to service connection for residuals of a head injury that occurred as a result of his service-connected left knee disability.  Specifically, he contends that in 1995, he had been attempting to climb an extension ladder that was extended on a staircase from the middle floor to the second floor.  As he placed his left leg on the ladder and attempted to transfer weight to pull his right leg onto the ladder, the left knee gave way causing him to fall approximately 12 feet from the middle floor down to the first floor where he landed on a concrete floor.  He added that he had landed on his head which resulted in severe trauma to the brain and hemorrhaging from the brain stem.  He underwent emergency brain surgery to relieve the pressure and swelling in the brain, spending approximately 29 days in the hospital.  The accident was  said to have caused irreversible nerve
damage in the brain, eyes, and ears. 

Service connection for head injury with hearing and vision loss, as secondary to service-connected chondromalacia of the left knee, was denied by the RO in December 1999 and May 2000.  While the Veteran initiated an appeal to the May 2000 determination, he withdrew that appeal by way of an April 2002 statement.  Therefore, the May 2000 decision became final.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2016).  If new and material evidence is presented or secured with respect to a claim that has been disallowed the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

Under 38 C.F.R. § 3.156 (a), evidence is considered "new" if it was not previously 
 submitted to agency decision makers.  "Material" evidence is evidence which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  For the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

At the time of the May 2000 RO decision, the evidence of record included the Veteran's service treatment records; VA and private outpatient treatment record showing treatment for the service-connected left knee disability; private hospital treatment records showing treatment following the May 1995 fall from the ladder; an October 1999 lay statement from the Veteran's son; December 1990 and May 1999 VA examination reports; and a February 2000 letter from O. T. Garza, M.D., suggesting that the 1995 fall was attributable to the service-connected left knee disability. 

The RO denied the Veteran's claim in May 2000, finding the claim not well grounded as the evidence failed to establish any relationship between the service-connected left knee disability and residuals of the 1995 head injury. 

Evidence added to the record since the final May 2000 decision includes testimony by the Veteran and his spouse at the May 2017 Board hearing reiterating a history of left knee symptoms since service that resulted in the knee giving way causing the 1995 fall from the ladder; additional VA and private outpatient treatment records; an addendum to a VA neurology examination report dated in November 2005 concluding that there was quite sufficient documentation of knee injuries from the service related accident to classify knee problems as entirely due to service related injuries on a more likely than not basis, and that the neurological symptoms are more likely to the May 1995 injury; and a February 2008 letter from L. Barnard, M.D., concluding that it was more likely than not that the service-connected injured knee played a major role in the resulting head injury which resulted in the permanent disability.

The Board finds that the testimony of the Veteran and his spouse, coupled with the February 2008 medical opinion from Dr. Barnard, received since the May 2000 RO decision, each constitute new and material evidence, as they were not previously of record when the prior decision was made and demonstrate that the Veteran's head injury was the result of the service-connected left knee disability.  Accordingly, the claim of service connection for head injury with hearing and vision loss, as secondary to service-connected chondromalacia of the left knee is reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (a).

Having reopened the Veteran's claim, the Board must now consider whether entitlement to service connection is warranted on the merits.  In this regard, a current disability manifested by residuals of a head injury has been established.  

The December 1990 VA examination report shows that five years prior to the May 1995 fall from the ladder, the Veteran reported that he was a painter and was having trouble climbing ladders, as well as with stooping, squatting, lifting and other duties required to be a house painter.  He added that his knee was causing more pain from year to year.

The October 1999 lay statement from the Veteran's son shows that the son 
indicated having witnessed the accident wherein the Veteran's left knee had given way causing him to fall.  This statement was reiterated by the Veteran and his spouse during the May 2017 Board hearing.

The February 2000 letter from Dr. G. suggested that the 1995 fall was attributable to the service-connected left knee disability.

The February 2008 opinion from Dr. Barnard concluded that while it was obvious that his direct injury was a result of the fall which occurred in 1995, it would seem more likely than not that it was the injured knee that he received during service that played a major role in the resulting head injury which resulted in permanent disability.  It would then appear more likely than not that this would be considered an extension, although it be indirectly related, of the knee and head injury, which he suffered in service in 1971.  Dr. B added that he would not be able to determine the complete and total etiology of the persistent headaches but they may be from more than one source.

There is no medical evidence of record that concludes that the Veteran's fall in May 1995 was not the result of his service-connected left knee disability.  As such, there is no negative medical opinion evidence.  Although the Board is not required to accept medical authority supporting a claim, VA must provide reasons for rejecting that evidence and, more importantly, must provide a medical basis other than its own unsubstantiated conclusions in support of a determination.  Jones v. Principi, 16 Vet. App. 219, 225 (2002), citing Smith v. Brown, 8 Vet. App. 546, 553 (1996) (en banc); Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Here, because the only medical opinion evidence supports the Veteran's claim, service connection is warranted.  In this regard, the Board points out that the Court has cautioned VA against seeking an additional medical opinion where favorable evidence in the record is unrefuted, and indicated that it would not be permissible to undertake further development if the purpose was to obtain evidence against an appellant's claim.  See Mariano v. Principi, 17 Vet. App. 305, 312 (2003).

As such, the Board concludes that the evidence is at least in equipoise regarding whether the Veteran's service-connected left knee disability caused him to fall from the ladder in May 1995 resulting in a head injury with hearing and vision loss.  Therefore, resolving all reasonable doubt in the Veteran's favor, service connection for head injury with hearing and vision loss is granted.  See 38 U.S.C.A. § 5107  (West 2014); 38 C.F.R. § 3.102 (2016).


ORDER

New and material evidence having been received, the claim of entitlement to service connection for head injury with hearing and vision loss, as secondary to service-connected chondromalacia of the left knee, is reopened.

 Service connection for head injury with hearing and vision loss is granted.




____________________________________________
B. T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


